Case 15-10482-KG   Doc 448-2   Filed 06/17/19   Page 1 of 31




                               ~        ~
                    Case 15-10482-KG   Doc 448-2      Filed 06/17/19   Page 2 of 31


                               P~c~ittlski Strang Ziehl &Jones LLP
                                         919 North Market Street
                                                17th Floor
                                          Wilmington, DE 19801
                                                                       April 30, 2019
Giuliano, Alfred T.                                                    Invoice   122337
Giuliano Miller & Co.                                                  Client    31268
140 Bradfot-d Drive                                                    Matter    00001
West Berlin, NJ 08091                                                            BJS

RE: Chromcraft




         STATEMENT OF PROI'~SSIONAL SERVICES RENDERED THROUGH 04/30/2019
                 FEES                                                   $35,389.00

                 EXPENSES                                                $3,811.39

                 TOTAL CURRENT CHARGES                                  $39,200.39

                 BALANCE I~'ORWARD                                       $1,531.20

                 A/R Adjustments                                        $85,188.42
                 TOTAL BALANCE DUE                                     $125,920.01
                      Case 15-10482-KG   Doc 448-2      Filed 06/17/19   Page 3 of 31


Pachulslci Stang Ziehl &Jones LLP                                               Page:      2
Giuliano, Alfred (Chromcraft)                                                   Invoice 122337
31268 -00001                                                                    April 30, 2019




  Summary of Services..by Professional
  ID        Name                            Title                    Rate         Hours             Amount

                                                                                  3.40             $850.00
 ARP        Paul, Andrea R.                 Case Man. Asst.         250.00
                                                                                  3.00             ~g25.00
 ARP        Paul, Andrea R.                 Case Man. Asst.         275.00
                                                                                  0.20             $175.00
 BJS        Sandler, Bradford J.            Partner                 875.00
                                                                                  0.10              $89.50
 BJS        Sandler, Bradford J.            Partner                 895.00
                                                                                  4.50             $462.50
 BJS        Sandler, Bradford J.            rariner                 g25.pp
                                                                                  0.20              $55.00
 BMK        ICoveleski, Beatrice M.         Case Man. Asst.         275.00
                                                                                  0.40             $122.00
 CAK        Knotts, Cheryl A.               Paralegal               305.00
                                                                                   3,10          $1,007.50
 KICY       Yee, Karina IC.                 Paralegal               325.00
                                                                                  19.10          $6,685.00
 KKY        Yee, Karina K.                  Paralegal               350.00
                                                                                   1.90            $7'12.50
 KKY        Yee, ICarina K.                 Paralegal               375.00
                                                                                   0.70            $276.50
 KKY        Yee, Kat~ina K.                 Paralegal               395.00
                                                                                   0.20             $50.00
 KSN        Neil, ICarerl S.                Case Man. Asst.         250.00
                                                                                   1.70            $467.50
 ICSN       Neil, Karen S.                  Case Man. Asst.         275.00
                                                                                   0.10             $29.50
 ICSN       Neil, Karen S.                  Case Man. Asst.         295.00
                                                                                   0.80            $280.00
 PEC        Cuniff, Patricia E.             Paralegal               350.00
                                                                                   4.80           $2,640.00
 PJIC       Keane, Peter J.                 Counsel                 550.00
                                                                                  21.60          $12,852.00
 PJK        Keane, Peter J.                 Counsel                 595.00
                                                                                   1.30            $812.50
 PJK        I~ezne, Peter• J.               Counsel                 625.00
                                                                                   5.60           $3,892.00
 PJK        Keane, Peter J.                 Counsel                 695.00
                                                                                   4.60           $3,105.00
 WLR        Rainseyer, William L.           Counsel                 675.00
                                                                                 73.30            $35,389.00
                     Case 15-10482-KG             Doc 448-2   Filed 06/17/19   Page 4 of 31
                 f




Pachulslci Stang Ziehl & Jones LLP                                                        Page:      3
Giuliano, Alfi•ed (Chromcraft)                                                            Invoice 122337
31268 -00001                                                                              April 30, 2019



  Suminary of Services by Task Code
  Task Code          Descr~tion                                                  Hours                       Amount


 AA                  Asset Analysis/Reeovery[B120]                                 6.50                     $4,359.50

 AD                  Asset Disposition [B 130]                                     7.70                     $4,309.50


 BL                  Banl<niptcy Litigation [L430]                                25.00                    $12,799.50

 CA                  Case Administration [B110]                                   18,70                     $5,815.00


 CO                  Claims Admin/OUjections[B310]                                 0.20                       $70.00

 CP                  Compensation Prof.[B 160]                                     8.10                     $4,750.50

 CPO                 Comp. of Prof./Others                                         4.60                     $2,045.00


 SL                  Stay Litigation [B140]                                        2.50                     $1,240.00

                                                                                  73.30                    $35,389.00
                     Case 15-10482-KG   Doc 448-2   Filed 06/17/19   Page 5 of 31


Pachulslci Stang Ziehl &Jones LLP                                           Page:     4
Giuliano, Alfred (Chroxncraft)                                              Invoice 122337
31268 -00001                                                                Apri130, 2019



  Summar oy f Ex enses
  Description                                                                                     Amount
                                                                                              $1.30
Conference Call [E105]
                                                                                        $903.41
Delivery/Courier Service
                                                                                        $398.27
Federal Express [E108]
                                                                                             $35.00
Fax Transmittal[E 104]
                                                                                        $237.30
Pacer -Court Research
                                                                                       $1,280.00
Postage [~ 108]
                                                                                        $903.70
Reproduction Expense [E101]
                                                                                             $51.80
Reproduction/ Scan Copy
                                                                                              $0.61
 Westlaw -Legal Research [E106
                                                                                       $3,811.39
                      Case 15-10482-KG             Doc 448-2         Filed 06/17/19       Page 6 of 31


Pachulski Stang Ziehl &Jones LLP                                                                     Page:     5
Giuliano, Alfred (Chroincraft)                                                                       Invoice 122337
31268 -00001                                                                                         Apri130, 2019


                                                                                             Hours           Rate      Amount

  asset analysis/~ecovery[I3120]
 09/27/2017    PJIC    AA      Call wifll FMC regarding stock proceeds and letter,            0.30        595.00       $178.50
                               email to FMC regarding same

 10/05/2017    PJIC    AA      Edits to Oak Point remnant agreement, email to                 0.30        595.00       $178.50
                               trustee regarding same, review information
                               regarding same

 10!20%2017    PJIz    AA      Emails with FMCA regarding return of proceeds,                 0.40        595.00       $238.00
                               review forms regarding same

 10/20/2017    PJK     AA          Emails to tntstee regarding FMCA return of                 0.30        595,00       $178.50
                                   proceeds

 0(/04/2018    PJIC    AA          Emails with Brad Sandler regarding documents               0.20        625.00       $125.00
                                   regarding PI litigation

 06/21/2018    PJIC    AA          Emails with R Edwards 3•egarding bank account              0.20        625,00       $125.00
                                   information

 02/14/2019    PJK     AA          Research issues re assets per form 1 per trustee           0.50        695.00       $347.50

 02/15/2019    PJIC    AA          Research TFR issues                                        0.30        695.00       $208.50

 02/20/2019    PJK     AA          Research re cash collateral issues for TFR                 0.40        695.00       $278.00

 02/22/2019    PJK     AA          Emails with Bradford J. Sandler re loan documents           0,20       695.00       $139.00
                                   re TFR

 02/22/2019    PJK     AA          Review form 1 for TFR issues, email to trustee re           0.50       695.00       $347.50
                                   same, research issues re same

 04/23/2019    PJK     AA          Review and analyze draft Form 1 and issues re estate        2.50       695.00      $1,737.50
                                   assets, research various issues re same, marls up
                                   Form 1, email to trustee re same

 04/26/2019    PJK     AA          Updates to form 1 for TFR, email to trustee re same         0,40       695.00       $278.00

                                                                                               6.50                   $4,359.50


  Asset Disposition [B130]
  12/16/2016   PJIC    AD          Call with R Edwards regarding abandonment issues,           0.30       550.00       $165.00
                                   email from R Edwards regarding same, review
                                   documents regarding same

 02/23/2017    PJK     AD          Call with interested parry regarding Senatobia              0.20       595.00       $119.00
                                   property

 05/24/2017    PJK     AD          Email from Oak Point regarding remnant agreement,           0.20       595.00       $119.00
                                   review documents regarding same
                      Case 15-10482-KG               Doc 448-2          Filed 06/17/19      Page 7 of 31


Pachulslci Stang Ziehl &Jones LLP                                                                      Page:      6
Giuliano, Alfred (Chromcraft)                                                                          Invoice 122337
31268 -00001                                                                                           April 30, 2019


                                                                                               Hours           Rate     Amount

 05/31/2017   PJIC     AD       Review and edit remnant purchase agreement                      0.50        595.00      $297.50

 06/06/2017   PJK      AD       email to trustee regarding t•emriant asset agreement            0.10        595.00       $59.50

 06/22/2017   PJK      AD       Email to trustee re remnant agreement                           0.10        595.00       $59.50

 08/24/2017   PJK      AD       Draft and revise motion to approve Oak Point                    1.50        595.00      $892.50
                                remnant agreement, email to trustee regarding same

 08/30/2017   PJIC     AD       Call with D Linn re Oalc Point agreement, email to              0.30        595.00      $178.50
                                trustee re same

 09/06/2017   PJK      AD       Emails with Oak Point regarding remnant agreement               0.20        595.00      $119.00

 09/25/2017   PJIC     AD       Update remnant sale motion, emails to trustee                   0.30        595.00      $178.50
                                regarding same, email fioin Oalc Point regarding
                                same

 09/26/2017   PJIC     AD           Emails with D Linn regarding remnant sale                   0.10        595.00       $59.50

 10/13/2017   PJK      AD           Email to trustee regarding reintiant agreement              0.10        595.00       $59.50

 10/19/2017   PJK      AD           Email to riustee regarding remnant agreement                0.10        595.00       $59.50

 11/03/2017   PJK      AD           Emails with trustee and D Linn regarding revised            0.30        595.00      $178.50
                                    remnant agreement

 11/07/2017   PJK      AD           Emails with trustee and Oalc Point regarding                0.30        595.00      $178.50
                                    remnant agt~eement

 11/08/2017    KKY     AD           File (.1), serve (.1), and prepare for filing and           0.40        350.00      $140.00
                                    service (.2) motion to approve remnant asset
                                    agreement

 11/08/2017    KKY     AD           File (.1) and prepare for filing (.l) certificate of        0.20        350.00       $70.00
                                    service for motion to approve remnant asset
                                    agreement

 11/08/2017    PJIC    AD           Review and revise motion for relnriant asset sale           0.30        595.00      $178.50

 11/08/2017    PJK     AD           Finalize motion for remnant asset sale, dt~aft notice       0.50        595.00      $297.50
                                    regarding same, emails with Karina Yee regarding
                                    same

 11/27/2017    ICKY    AD           Draft (.1), file (.1), and prepare for filing (.1)          0.30        350.00      $105.00
                                    certification of no objection re motion to approve
                                    remnant asset agreement

 11/27/2017    PJK     AD           Review certificate of no objection rEgarding remnant        0.20        595.00      $119.00
                                    asset sale motion, review docket, einails with Karina
                                    Yee t•egarding same

 11/30/2017    ICKY    AD           Serve [signed] order approving motion on remnant            0.10        350.00       $35.00
                     Case 15-10482-KG              Doc 448-2        Filed 06/17/19         Page 8 of 31


Pachulski Stang Ziehl &Jones LLP                                                                      Page:      7
Giuliano, Alfi•ed (Chroineraft)                                                                       Invoice 122337
31268 -00001                                                                                          April 30, 2019


                                                                                              Hours           Rate      Amount
                               asset agreement

 11/30/2017   KKY     AD       Draft affidavit of service for [signed] order                   0.10        350.00        $35.00
                               approving motion on rcinnant asset agreement

 11/30/2017   KKY     AD       Respond (.1) to email from Peter J. Keane re                    0.20        350.00        $70.00
                               [signed] order approving motion on remnant asset
                               agreement; and prepare (,1) attachment to same

 11/30/2017   PJIC    AD       Review ordEr regarding remnant sale, emails with                0.20        595.00       $119.00
                               K~,•in~ Yee r~e~arding same, review docket

 03/08/2019   PJK     AD       Emails with debtors counsel re loan documents                   0.20        695.00       $139.00

 03/12/2019   PJK     AD       Review loan documents, emails with W Jung re                    020         695.00       $].39.00
                               same

 04/23/2019   PJK     AD       Emails with riustee Y-e .Delphi quiet title information         0.20        695.00       $139.00

                                                                                                7.70                   $4,309.50


  Bankruptcy Litigation [L430]
 11/09/2016   PJK     BL           Research regarding corporate question, email to             0.30        550.00       $165.00
                                   Brad Sandler

 11/23/2016   PJK     BL           Email from Lupoli counsel regarding stipulation             0.10        550.00        $55.00

 11/29/2016   PJI~    BL           Email from Judge Gross' chambers regarding                  0.20        550.00       $110.00
                                   certification of counsel, call to Judge Gross'
                                   chambers regarding same

 11/29/2016   PJK     BL           Einails with Karina Yee regarding certification of          0.10        550.00        $55.00
                                   counsel, discuss with Karina Yee

 12/06/2016   PJK     BL           Emails with Judge Gross' clambers regarding                  0.10       550.00        $55.00
                                   hearing date

 12/12/2016   PJK     BL           Review critical dates memo                                   0.10       550.00        $55.00

 01/10/2017   PJK     BL           Emails with R Edwards regarding abandonment                  0.20       595.00       $119.00
                                   motion

 01/11/2017   PJIC    BL           Draft motion to abandon records, emails with R               1.30       595.00       $773.50
                                   Edwards regarding same

 01/11/2017   PJK     BL           Email to Judge Gross' chambers regarding hearing             0.10       595.00        $59.50
                                   date

 01/11/2017   PJK     BL           Emails with Karina Yee regarding motion to                   0.20       595.00       $119.00
                                   abandon and service

 01/11/2017   KICY    BL           Prepare service list for motion to abandon records at        0.40       350.00       $140.00
                                   Iron Mountain
                       Case 15-10482-KG               Doc 448-2          Filed 06/17/19      Page 9 of 31


Pachulski Stang Ziehl & Jories LLP                                                                      Page:     8
Giuliano, Alfred (Chromcraft)                                                                           Invoice 122337
31268 -00001                                                                                            Apri130, 2019


                                                                                                Hours           Rate     Amount

 01/12/2017    PJIC    BL        Emails with Judge Gross' chambers regarding                     0.20        595.00      $119.00
                                 hearing dates, emails with Karina Yee regarding
                                 same

 01/12/2017    PJIC     BL       Review and edit motion to abandon records                       0.40        595.00      $238.00
                                 regarding Iron Mountain, einails with Farina Yee
                                 regarding same

 01/12/2017    PJIC     BL       Cail with client regarding motion to abandon,                   0.30        595.00      $178.50
                                 finalize same

 01/12/2017    PJK      BL       Review 1/20 agenda and index                                    0.20        595.00      $119.00

 01/12/2017    KKY      BL       Prepare for filing and service motion to abandon                0.30        350.00      $105.00
                                 records at Iron Mountain

 01/12/2017    KKY      BL       Draft 1/20/17 agenda                                            0.20        350.00       $70.00

 01/12/2017    KICY     BL           Draft (.l), file (.l), and prepare for filing (.l)          0.30        350.00      $105.00
                                     certification of counsel and order re omnibus hearing
                                     date

 01/12/2017    KKY      BL           Draft certificate of service for 1/20/17 agenda             0.10        350.00       $35.00

 01/18/2017    PJK      BL           Emails with ICarina Yee regarding U20 hearing               0.20        595.00      $119.00
                                     agenda and index

 01/18/2017    KKY      BL           File (.1) and prepare for filing (.1) certificate of        0.20        350.00       $70.00
                                     service for 1/20/17 agenda

 01/18/2017    KKY      BL           File (.l), serve (.l), and prepare for filing and           0.40        350.00      $140.00
                                     service (.2) 1/20/17 agenda

 01/19/2017    PJK      BL           Review critical dates memo                                  0.10        595.00       $59.50

 01/19/2017    KICY     BL           Draft (.1), file (.l), and prepare for filing (.1)          0.30        350.00      $105.00
                                     affidavit of service for [signed] omnibus hearing
                                     date order

 01/19/2017    ICKY     BL           Serve [signed] omnibus hearing date order                   0.10        350.00       $35.00

 01/20/2017    PJK      BL           Review critical dates memo                                  0.10        595.00       $59.50

 01/25/2017    I~I~Y    BL           Draft 2/8/17 agenda                                         0.10        350.00       $35.00

 01/25/2017    KKY      BL           Draft certificate of'service for 2/8/17 agenda              0.10        350.00       $35.00

 01/27/2017    PJK      BL           Review and edit CNO regarding records                       0.20        595,00      $119.00
                                     abandomnent Motion, emails with Karina Yee
                                     regarding same

 01/27/2017    PJIC     BL           Review critical dates memo                                  0.10        595.00       $59.50
                      Case 15-10482-KG              Doc 448-2          Filed 06/17/19      Page 10 of 31


Pachulski Stang Ziehl &Jones LLP                                                                      Page:     9
Giuliano, Alfred (Chromcraft)                                                                         Invoice 122337
31268 -00001                                                                                          Apri130, 2019


                                                                                              Hours           Rate     Amount

 01/27/2017   KKY      BL      Draft (.1), file (.1), and prepare for filing (.1)               0.30       350,00      $105.00
                               certification of no objection re desri•Liction of records
                               motion (Iron Mountain)

 01/30/2017   PJIC     BL      Review docket, Iron Mountain records order to                    0.20       595.00      $119.00
                               trustee, emails with R Edwards regarding same

 01/30/2017   ICKY     BL      Draft affidavit of service for [signed] order re                 0.10       350.00       $35.00
                               destriictiari of records motion (Iron Mountain)

 01/30/2017   KKY      BL      Serve [signed] order re destruction of records motion            0.10       350.00       $35.00
                               (Iron Mountaizi)

 01/30/2017   KICY     BL      Review and revise 2/8/17 agenda                                  0.10       350.00       $35.00

 02/06/2017   PJK      BL      Bmails with Judge Gross' chambers regarding                      0.20       595.00      $119.00
                               hearing agenda, review same, einails with Farina
                               Yee regarding same

 02/06/2017   KKY      BL          File (.1), servE (.1), and prepare for filing and            0.40       350.00      $140.00
                                   service (.2) 2/8/17 agenda

 02/06/2017   ICILY    BL          File (.1) and prepare for filitlg (,1) certificate of        0.20       350.00       $70.00
                                   service for 2/8/17 agenda

 02/13/2017   PJK      BL          Review critical dates memo and docket, email to              0.20       595.00      $119,00
                                   Brad Sandler regarding upcoming deadlines

 02/13/2017   PJK      BL          Email to trustee regarding upcoming deadlines                0.20       595.00      $119.00

 02/21/2017   PJK      BL          Call with D Miller and M Giuliano regarding                  0.20       595.00      $119.00
                                   preferences

 02/21/2017   PJIC     BL          Email regarding preference issues with Brad Sandler          0.20       595.00      $119.00

 02/22/2017   PJIC     BL          Emails with Brad Sandler regarding upcoming                  0.20       595.00      $119.00
                                   deadlines

 02/23/2017   PJK      BL          Email to Brad Sandler regarding preferences, email           0.20       595.00      $119.00
                                   from D Miller regarding same

 02/27/2017   PJK      BL          Research regarding issues regarding avoidance                0.70       595.00      $416.50
                                   actions, review documents regarding same, emails
                                   with Brad Sandler and J Corneae regarding same

 04/13/2017   PJK      BL          Emails with Judge Gross' chambers regarding                  0.20       595.00      $119.00
                                   hearing date

 04/17/2017   PJK      BL          Emails with Judge Gross' chambers regarding                  0.20       595.00      $119.00
                                   hearing date, email to Karina Yee regarding hearing
                                   date

 05/02/2017   KKY      BL          Draft 5/16/17 agenda                                         0.20       350.00       $70.00
                      Case 15-10482-KG               Doc 448-2         Filed 06/17/19           Page 11 of 31


Pachulslci Stang Ziehl &Jones LLP                                                                          Page:    10
Giuliano, Alfi~ed (Chrorncraft)                                                                            Invoice 122337
31268 -00001                                                                                               Apri130,2019


                                                                                                   Hours           Rate     Amount

 05/02/2017   KICY     BL       Draft certificate of service for 5/1.6/17 agenda                     0.10       350,00      $35.00

 05/04/2017   PJK      BL       Review critical dates memo                                           0.10       595.00      $59.50

 05/09/2017   ICKY     BL       Reviewand revise 5/16/17 agenda                                      0.20       350.00       $70.00

 05/10/2017   PJK      BL       Review 5/16 agenda and fee index, emails with                        0.20       595.00      $119.00
                                Karina Yee regarding same

 05/11/2017   PJK      BL       Review critical dates memo                                           0.10       595.00       $59.50

 05/12/2017   PJIC     BL       Emails with Judge Gross' chambers regarding 5/16                     0.20       595.00      $119.00
                                hearing

 05/12/2017   PJK      BL       Emails with Pah~icia Cuniff regarding 5/16 agenda,                   0.20       595.00      $119.00
                                review same

 05/12/2017   PEC      BL       Revise and review Agenda for 5/16/17 Hearing (.3);                   0.80       350.00      $280.00
                                Prepare Agenda for filing and service (.2); Review
                                hearing binder updates (.3)

 06/16/2017   PJIC     BL           Emails with Bradford J. Sandler re critical dates                0.10       595.00       $59.50

 09/19/2017   PJK      BL           Review and edit motion regarding remnant                         0.40       595.00      $238.00
                                    agreement, create redline, einails with ri~ustee
                                    regarding same

 10/23/2017   BJS      BL           Review critical dates and discuss with ICarina K.                0.10       895.00       $89.50
                                    Yee

 11/07/2017   PJK      BL           Email to Judge Gross' chambers regarding hearing                 0.10       595.00       $59.50
                                    date

 11/08/2017    KKY     BL           Draft (.1), file (.1), serve (.1), and prepare for filing        0.50       350.00      $175.00
                                    and service (.2) certification of cotmsel re omnibus
                                    hearing date order

 11/08/2017    KKY     BL           Draft (.1), file (.L), and prepare for filing(1)                 0.30       350.00      $105.00
                                    certificate of service for certification of counsel re
                                    omnibus hearing date order

 ll/08/2017    PJIC    BL           Email to h~ustee regarding motion to destroy records             0.10       595.00       $59.50

 11/08/2017    PJI~    BL           Emails with Judge Gross' chambers regarding                      0.20       595.00      $119.00
                                    hearing date

 11/08/2017    PJK     BL           Emails with Karina Yee regarding hearing date and                0.20       595.00      $119.00
                                    certification of counsel regarding same, edits to
                                    certification of counsel

 11/10/2017    KICY    BL           Serve [signed] order scheduling omnibus hearing                  0.10       350.00       $35.00
                                    date
                      Case 15-10482-KG         Doc 448-2         Filed 06/17/19        Page 12 of 31


Pachulski Stang Ziehl &Jones LLP                                                                  Page:     11
Giuliano, Alfred (Chromcraft)                                                                     Invoice 122337
31268 -00001                                                                                      April 30, 2019


                                                                                          Hours           Rate     Amount

 ll/10/2017   KKY      BL      Draft (.1), file (.1), and prepare for filing (.1)           0.30       350.00      $105.00
                               certificate of service for [signed] order scheduling
                               omnibus hearing date

 11/10/2017   PJK      BL      Draft motion to abandon/destroy records, email to            0.80       595.00      $476.00
                               trustee

 11/10/2017   PJIC     BL      Review and revise motion to aUandon, email to                0.30       595.00      $178.50
                               Karma Yee regarding same

 11/13/2017   KTCY     BL      File (.I), serve (.l), and prepat~e for filing and           0.40       350.00      $140.00
                               service (.2) motion to abandon/destroy records

 11/13/2017   ICILY    BL      Draft (.1), file (.1), and prepare for filing (.1)           0.30       350.00      $105.00
                               certificate of service for motion to abandon destroy
                               records

 11/13/2017   PJIC     BL      Review docket and motion to abandon                          0.20       595.00      $119.00

 11/13/2017   PJI{     BL      Review critical dates memo                                   0.10       595.00       $59.50

 11/17/2017   PJK      BL      Email from Iron Mountain counsel regarding motion            0.30       595.00      $178.50
                               to destroy t•ecords, email to trustee regarding same,
                               research issues regarding same

 11/20/2017   PJK      BL      Emails with L Fleming regarding response on                  0.20       595.00      $119.00
                               motion to destroy records, email to ICarina Yee
                               regarding same

 11/27/2017   KKY      BL      Draft certification of no objection re motion to             0.10       350.00       $35.00
                               abandon/destroy records

 11/27/2017   PJK      BL      Emails with Karina Yee regarding certificate of no           0.10       595.00       $59.50
                               objection regarding motion to abandon

 11/27/2017   PJK      BL      Review critical dates memo                                   0.10       595.00       $59.50

 11/27/2017   PJK      BL      Bmails with Iron Mountain counsel regarding                  0.20       595.00      $119.00
                               pending motion to destroy documents

 11/29/2017   PJK      BL      Research regarding Iron Mountain records issues,             0.60       595.00      $357.00
                               call to and email to L Fleming regarding pending
                               motion, call with L Fleming regarding same, calls
                               with R Edwards regarding same

 11/29/2017   PJK      BL      Emails with Laura Davis Jones regarding comments             0.20       595.00      $119.00
                               on VSBM 9019 motion

 11/30/2017   KICY     BL      Draft certification of counsel re order on motion to         0.30       350.00      $105.00
                               abandon/destroy records

 ll/30/2017   PJK      BL      Call with trustee regarding Iron Mountain issues,            0.20       595.00      $119.00
                               emails with trustee regarding same
                     Case 15-10482-KG                Doc 448-2          Filed 06/17/19      Page 13 of 31

Pachulslci Stang Zieh1 &Jones LLP                                                                      Page:     12
Giuliano, Alfred (Chromcraft)                                                                          Invoice 122337
31268 -00001                                                                                           April 30, 2019


                                                                                               Hours           Rate     Amoiuit

 11/30/2017   PJIC    BL        Email to Iron Mountain counsel regarding settlement              0.20       595.00      $119.00
                                of comments

 12/05/2017   KKY     BL        Draft 12/13/17 agenda                                            0.30       350.00      $105.00

 12/05/2017   KKY     BL        Draft certificate of service for 12/13/17 agenda                 0.10       350.00       $35.00

 ]2/05/2017   KKY     BL        Review and revise service for 12/13/17 agenda.                   0.10       350.00       $35.00

 12/05/2017   ICKY    BL        File (.1) and prepare for filing (.1) certification of           0.20       350.00       $70.00
                                cou~isel re order on motion to al~audon/dest~~oy
                                records

 12/05/2017   PJK      BL       Review critical dates memo, review docket                        0.20       595.00      $119.00

 12/05/2017   PJIC     BL       Einails with L Fleming regarding revised order on                0.60       595.00      $357.00
                                document desh•uction, emails with trustee regarding
                                same, call with trustee regarding same

 12/05/2017   PJK      BL       Finalize order and redline and Certificatiorl of                 0.40       595.00      $238.00
                                Counsel regarding doctunent destruction, emails
                                with Karina K. Yee regarding same

 12/06/2017   KKY      BL           Review and revise 12/13/17 agenda                            0.20       350.00       $70.00

 12/06/2017   KKY      BL       Serve [signed] order re motion to abandon/destroy                0.10       350.00       $35.00
                                records

 12/06/2017   KKY      BL           Draft affidavit of service for [signed] order re             0.10       350.00       $35.00
                                    motion to abandon/destroy records

 12/06/2017   PJK      BL       Emails with L Fleming regarding Iron Mountain                    0.10       595.00       $59.50
                                invoice

 12/11/2017   ICKY     BL           File (.1), serve (.1), and prepare for ding and              0.40       350.00      $140.00
                                    service (.2) 12/13/17 agenda

 12/11/2017   KKY      BL           File (.1) and prepare for' filing (,1) certificate of        0.20       350.00       $70.00
                                    service for• 12/13/17 agenda

 12/11/2017   PJK      BL           Emails with Judge Gross' chambers regarding 12/12            0.10       595.00       $59.50
                                    hearing

 12/19/2017   PJK      HL           Emails with L Fleming and trustee regarding same             0.20       595.00      $119.00

 01/31/2018   BJS      BL           Review critical dates and discuss with Liz Thomas            0.10       925.00       $92.50

 05/23/2018   PJK      BL           Binails with hustee regarding motion to abandon              0.10       625.00       $62.50

 06/04/2018   BJS      BL       Telephone conference with J Kin1 regarding Lupoli                0.40       925.00      $370.00
                                lawsuit (.3); Various cmails with PIC regarding same
                                (.1)
                      Case 15-10482-KG             Doc 448-2          Filed 06/17/19   Page 14 of 31


Pachnlski Stang Ziehl &Jones LLP                                                                  Page:     13
Giuliano, Alfi~ed (Chrotncraft)                                                                   Invoice 122337
31268 -00001                                                                                      April 30, 2019


                                                                                          Hours           Rate       Ainotmt

 06/05/2018   PJI~     BL      Emails with trustee re PI case and records request           0.20       625.00        $125.00

 06/14/2018   PJK      BL      Lmails with I{arina Yee regarding abandonment                0.20       625.00        $125.00
                               orders

 06/15/2018   KKY      BL      Respond (.1) to email from Peter J. Keane re motion          0.30       375.00        $112.50
                               to destroy records; and prepare (.2) attaclunent to
                               same

 06/18/2018   PJK      BL      Emails with htilstee regarding abandonment orders            0.20       625.00        $125.00
                               and motions

 04/24/2019   PJK      BL          Emails with clerk's office re status of case             0.20       695.00        $139.00

                                                                                           25.00                   $12,799.50


  Case administration [B110]
 11/01/2016   AItP     CA          Maintain document control.                               0.10       250.00         $25.00

 11/02/2016   ARP      CA          Maintain document control.                               0.20       250.00         $50.00

 11/03/2016   KKY      CA          Review and revise critical dates                         0.10       325.00         $32.50

 11/04/2016   KICY     CA          Review and revise critical dates                         0.10       325.00         $32.50

 11/08/2016   ICILY    CA          Review and revise critical dates                         0.10       325.00         $32.50

 11/09/2016   ARP      CA          Maintain document control.                               0.20       250.00         $50.00

 11/10/2016   KICY     CA          Review and revise critical dates                         0.10       325.00         $32.50

 11/ll/2016   KKY      CA          Review and revise critical dates                         0.10       325.00         $32.50

 11/14/2016   ARP      CA          Maintain document control.                               1.00       250.00        $250.00

 ll/16/2016   ARP      CA          Maintain document control.                               0.20       250.00         $50.00

 11/17/2016   KKY      CA          Review and revise critical dates                         0.10       325.00         $32.50

 11/18/2016   KKY      CA          Review and revise critical dates                         0.10       325.00         $32.50

 11/18/2016   ARP      CA          Maintain document control.                               0.20       250.00         $50.00

 11/22/2016   ARP      CA          Maintain document control.                               0.10       250.00         $25.00

 11/28/2016   KICY     CA          Review and revise critical dates                         0.10       325.00         $32.50

 11/28/2016   ARP      CA          Maintain document control.                               0.10       250.00          $25.00

 11/29/2016   ARP      CA          Maintain document control.                               0.10       250.00         $25.00

 11/30/2016   IQCY     CA          Review and revise critical dates                         0.20       325.00         $65.00
                      Case 15-10482-KG             Doc 448-2           Filed 06/17/19   Page 15 of 31


Pachulslci Stang Ziehl &Jones LLP                                                                   Page:     14
Giuliano, Alfred (Chromcraft)                                                                       Invoice 122337
31268 -00001                                                                                        April 30, 2019


                                                                                            Hours           Rate     Amotiint

 11/30/2016    ARP     CA       Maintain document control.                                   0.10        250.00       $25.00

 12/02/2016    KICY    CA       Review and revise critical dates                             0.10        325.00       $32.50

 12/02/2016    ARP     CA       Maintain document control.                                   0,20        250.00       $50.00

 12/05/2016    ARP     CA       Maintain document control.                                   0.20        250.00       $50.00

 12/06/2016    KICY    CA       Review and revise critical dates                             0.10        325.00       $32.50

 12/06/2016    ARP     CA           Maintain document control.                               0.10        250.00       $25.00

 12/07/2016    ISSN    CA           Maintain document control.                               0.10        250.00       $25.00

 12/09/2016    ICKY    CA           Review and revise critical dates                         0.10        325.00       $32.50

 12/12/2016    ARP     CA           Maintain document control.                               0.20        250.00       $50.00

 12/14/2016    ARP     CA           Maintain document control.                               0.20        250.00       $50.00

 12/16/2016    KKY     CA           Review and revise critical dates                         0.10        325.00       $32.50

 12/20/2016    ARP      CA          Maintain document control.                               0.20        250.00       $50.00

 12/21/2016    KKY      CA          Review and revise critical dates                         0.10        325.00       $32.50

 12/21/2016    KSN      CA          Maintain document control.                               0.10        250.00       $25.00

 12/22/201 h   KKY      CA          Review and revise critical dates                         0.10        325.00       $32.50

 12/23/2016    CAK      CA          Review documents and organize to file.                   0.10        305.00       $30.50

 12/30/2016    KI~Y     CA          Review and revise critical dates                         0.10        325.00       $32.50

 01/04/2017    ARP      CA          Maintain document control.                               0.10        275.00       $27.50

 01/05/2017    KKY      CA          Review and revise critical dates                         0.10        350.00       $35.00

 01/05/2017    ARP      CA          Maintain document control.                               0.10        275.00       $27.50

 01/06/2017    KKY      CA          Review and revise critical dates                         0.10        350.00       $35.00

 01/06/2017    ARP      CA          Maintain document control.                                0.10       275.00       $27.50

 01/10/2017    ARP      CA          Maintain document cotiti•ol.                             0.20        275.00       $55.00

 01/12/2017    KKY      CA          Review and revise critical dates                          0.40       350.00      $140.00

 01/12/2017    KSN      CA          Maintain document control.                                0.20       275.00       $55.00

 01/17/2017    ICKY     CA          Review and revise critical dates                          0.10       350.00       $35.00

 01/17/2017    ARP      CA          Maintain document control.                                0.20       275.00       $55.00

 01/18/2017    KI<Y     CA          Review and revise critical dates                          0.10       350.00       $35.00
                       Case 15-10482-KG            Doc 448-2           Filed 06/17/19   Page 16 of 31


Pachulslci Stang Ziehl &Jones LLP                                                                  Page:     15
Giuliano, A1frEd (Chromcraft)                                                                      Invoice 122337
31268 -00001                                                                                       April 30, 2019


                                                                                           Hours           Rate     Amount

 01/18/2017   ARP       CA      Maintain document control.                                   0.10       275.00      $27.50

 01/18/2017   KSN       CA      Maintain document control.                                   0.10       275.00      $27.50

 01/19/2017   IQCY      CA      Review and revise critical dates                             0.20       350.00      $70.00

 OU19/2017    ARP       CA      Maintain document control.                                   0.20       275.00      $55.00

 01/20/2017   KKY       CA      Review and revise critical dates                             0.20       350.00      $70.00

 01/20/2017   KSN       CA          Maintain document control.                               0.20       275.00      $55.00

 OU24/2017    KSN       CA          Maintain document control.                               0.10       275.00      $27.50

 01/27/2017   KICY      CA          Review and revise critical dates                         0.10       350.00      $35.00

 01/30/2017   KKY       CA          Review and revise crirical dates                         0.10       350.00      $35.00

 01/31/2017   ICSN      CA          Maintain document control.                               0.10       275.00      $27.50

 02/03/2017   ICKY      CA          Review and revise critical dates                         0.10       350.00      $35.00

 02/03/2017   KKY       CA          Review and revise 2002 service list                      0.10       350.00      $35.00

 02/03/2017   ARP       CA          Maintain document control.                               0.10       275.00      $27.50

 02/06/2017   KKY       CA          Review and revise critical dates                         0.10       350.00      $35.00

 02/06/2017   ARP       CA          Maintain document control.                               0.10       275.00       $27.50

 02/07/2017    ARP      CA          Maintain document control.                               0.10       275.00       $27.50

 02/10/2017   KKY       CA          Review and revise critical dates                         0.10       350.00       $35.00

 02/10/2017   KSN       CA          Maintain document control.                               0.20       275.00       $55.00

 02/16/2017   KKY       CA          Review and revise critical dates                         0.10       350.00       $35.00

 02/16/2017    ARP      CA          Maintain document control.                               0.10       275.00       $27.50

 02/17/2017   ICKY      CA          Review and revise critical dates                         0.10       350,00       $35.00

 02/21/2017    ARP      CA          Maintain document control.                               0.10       275.00       $27.50

 02/23/2017    KI{Y     CA          Review and revise critical dates                         0.10       350.00       $35.00

 02/24/2017    KKY      CA          Review and revise critical dates                         0.10       350.00       $35.00

 03/01/2017    ICI{Y    CA          Review and revise critical dates                         0.10       350.00       $35.00

 03/02/2017    ARP      CA          Maintain document control.                               0.10       275.00       $27.50

 03/03/2017    ICKY      CA         Review and revise critical dates                         0.10       350.00       $35.00

 03/03/2017    ARP       CA         Maintain document control.                               0.20       275.00       $55.00
                      Case 15-10482-KG               Doc 448-2           Filed 06/17/19   Page 17 of 31


Pachtiilslci Stang Ziehl &Jones LLP                                                                  Page;    16
Giuliano, Allied (Chromcraft)                                                                        Invoice 122337
31268 -00001                                                                                         Apri130, 2019


                                                                                             Hours           Rate     Amount

 03/09/2017    ARP      CA        Maintain document control.                                   0,10       275.00      $27.50

 03/10/2017    KICY     CA        Review and revise critical dates                             0.10       350.00      $35.00

 03/13/2017    ARP      CA        Maintain document control,                                   0.20       275.00      $55.00

 03/15/2017    KKY      CA        Review and revise critical dates                             0.10       350.00      $35.00

 03/17/2017    ARP      CA        Maintain document control.                                   0,10       275.00      $27.50

 03/23/2017    ARP      CA        Maintain document control.                                   0.10       275.00      $27.50

 04/04/2017    ARI'     CA        Maintain document control.                                   0.10       275.00      $27.50

 04/05/2017    ARP      CA            Maintain document control.                               0.10       275.00      $27.50

 04/06/2017    ARP      CA        Maintain document control.                                   0.10       275,00      $27.50

 04/14/2017    ARP      CA            Maintain document control.                               0.10       275.00      $27.50

 04/18/2017    ICKY     CA            Review and revise critical dates                         0.10       350.00      $35.00

 04/18/2017    ARP      CA            Maintain docui7lent control.                             0.10       275.00      $27.50

 04/20/2017    ICKY     CA            Review and revise critical dates                         0.10       350.00      $35.00

 04/21/2017    KKY      CA            Review and revise critical dates                         0.10       350.00      $35.00

 04/25/2017    KKY      CA            Review and revise critical dates                         0.20       350.00      $70.00

 04/25/2017    ARP      CA            Maintain document conh•ol.                               0.10       275.00      $27.50

 04/27/2017    ARP      CA            Maintain document control.                               0.10       275.00      $27.50

 04/27/2017    KSN      CA            Maintain document control.                               0.10       275.00       $27.50

 04/28/2017    KKY      CA            Review and revise critical dates                         0.10       350.00       $35.00

 05/04/2017    KKY      CA            Review and revise critical dates                         0.10       350.00       $35.00

 05/05/2017    KICY     CA            Review and revise critical dates                         0.10       350.00       $35.00

 05/05/2017    ICSN     CA            Maintain document control.                               0.40       275.00      $110.00

 05/12/2017    KSN      CA            Maintain document control,                               0.10       275.00       $27.50

 05/15/2017    KI{Y     CA            Review and revise critical dates                         0.10       350.00       $35.00

 06/1C/2017    KKY      CA            Review and revise critical dates                         0.10       350.00       $35.00

 07/13/2017    ICKY     CA            Review and revise critical dates                         0.10       350.00       $35.00

 08/18/2017    ICKY     CA            Review and revise critical dates                         0.10       350.00       $35.00

 09/15/2017    KKY      CA            Review and revise critical dates                         0.10       350.00       $35.00
                      Case 15-10482-KG            Doc 448-2           Filed 06/17/19   Page 18 of 31


Pachulski Stang Ziehl &Jones LLP                                                                  Page:     17
Giuliano, Alfred (Chromcraft)                                                                     Invoice 122337
31268 -00001                                                                                      April 30, 2019


                                                                                          Hours           Rate     Amotmt

 10/23/2017   KKY      CA      Review and revise critical dates                             0.10       350.00       $35.00

 11/07/2017   KKY      CA      Review and revise 2002 service list                          0.10       350.00       $35.00

 11/09/2017   KICY     CA      Review and revise critical dates                             0.10       350.00       $35.00

 11/10/2017   KKY      CA      Review and revise critical dates                             0.40       350.00      $140.00

 11/13/2017   BMK      CA      Prepared daily memo narrative and coordinated                0.10       275.00       $27.50
                               client distriUutiorl.

 11/17/2017   KKY      CA      Review and revise critical dates                             0.40       350.00      $140.00

 11/27/2017   KKY      CA      Review and revise crirical datEs                             0.20       350.00       $70.00

 11/27/2017   KSN      CA          Maintain document control.                               0.10       275.00       $27.50

 11/27/2017   BMK      CA      Prepared daily memo narrative and coordinated                0.10       275.00       $27.50
                               client distribution.

 11/30/2017   KKY      CA          Review and revise critical dates                         0.30       350.00      $105.00

 12/01/2017   ICKY     CA          Review and revise crirical dates                         0.10       350.00       $35.00

 12/05/2017   KKY      CA          Review and revise critical dates                         0.10       350.00       $35.00

 12/08/2017   ICKY     CA          Review and revise critical dates                         0.30       350.00      $105.00

 12/11/2017   KICY     CA          Review and revise critical dates                         0.20       350.00       $70.00

 12/11/2017   ICILY    CA          Review and revise 2002 service list                      0.20       350.00       $70.00

 12/11/2017   KSN      CA          Maintain document control.                               0.10       275.00       $27.50

 12/15/2017   KKY      CA          Review and revise critical dates                         0.10       350.00       $35.00

 12/18/2017   KICY     CA          Review and revise 2002 service list                      0.10       350.00       $35.00

 12/21/2017   ICILY    CA          Review and revise critical dates                         0.10       350.00       $35.00

 01/31/2018   KICY     CA          Review and revise critical dates                         0.10       375.00       $37.50

 02/27/2018   IQ{Y     CA          Review and revise critical dates                         0.10       375.00       $37.50

 03/30/2018   KKY      CA          Review and revise critical dates                         0.10       375.00       $37.50

 04/27/2018   KKY      CA          Review and revise critical dates                         0.10       375.00       $37.50

 05/29/2018   KKY      CA          Review and revise critical dates                         0.10       375.00       $37.50

 06/29/2018   KKY      CA          Review and revise critical dates                         0.10       375.00       $37.50

 07/25/2018   ICSN     CA          Maintain document control.                               0.10       295.00       $29.50

 08/03/2018   KKY      CA          Review and revise critical dates                         0.10       375.00       $37.50
                     Case 15-10482-KG          Doc 448-2           Filed 06/17/19       Page 19 of 31


Pachulslci Stang Ziehl &Jones LLP                                                                   Page:     18
Giuliano, Alfred (Chromeraft)                                                                       Invoice 122337
31268 -00001                                                                                        April 30, 2019


                                                                                            Hours           Rate      Amount

09/07/2018    KKY     CA        Review and revise critical dates                             0.10        375.00        $37.50

09/28/2018    KKY     CA        Review and revise critical dates                             0.10        375.00        $37.50

 10/29/2018   KKY     CA        Review and revise critical dates                             0.10        375.00        $37.50

 11/29/2018   KICY    CA        Review and revise critical dates                             0.10        375.00        $37,50

01/08/2019    KKY     CA        Review and revise critical dates                             0.10        395.00        $39.50

02/04/2019    ICKY    CA        Review and revise critical dates                             0.10        395.00        $39.50

02/28/2019    KKY     CA        Review and revise critical dates                             0.10        395.00        $39.50

03/08/2019    KKY     CA        Review and revise critical dates                             0.10        395.00        $39.50

03/29/2019    KKY     CA        Review and revise critical dates                             0.10        395.00        $39.50

                                                                                                                     $5,815.00

  Claims Admin/Objections[B310]
09/25/2017    KICY    CO        Respond (.1) to email from Peter J. Keane re letter          0.20        350.00        $70.00
                                from Furniture Manufacturers Credit Association;
                                and prepas-e (.1) attachment to same

                                                                                             0.20                      $70.00

  Compensation Prof.[B160J
 11/30/2016   WLR     CP        Prepare 2nd interim fee applicarion                          1.00        675.00       $675.00

 11/30/2016   PJI~    CP        Einails with Brad Sandler regarding PSZ&J 2nd                0.20        550.00       $110.00
                                interim fee application, review invoice

 12/01/2016   CAK     CP        Review and edit October bill                                 0.30        305.00        $91.50

 12/02/2016   WLR     CP        Prepare 2nd interim fee application                          1.00        675.00       $675.00

 12/02/2016   WLR     CP        Draft 2nd interim fee application                            1.40        675.00       $945.00

 12/03/2016   WLR     CP        Review and revise 2nd interim fee application                1.20        675.00       $810.00

 12/06/2016   KKY     CP        Prepare for filing and service 2nd interim fee app of        0.30        325.00        $97.50
                                PSZ&J for 6/1/16 through 10/31/16

 12/06/2016   PJK     CP        Emails with Karina Yee regarding notice for 2nd              0.40        550.00       $220.00
                                interim fee application, review same, review and
                                update application

 12/12/2016   BJS     CP        Various einails with UST regarding PSZ&J fee                 0.20        875.00       $175.00
                                application
                      Case 15-10482-KG          Doc 448-2          Filed 06/17/19        Page 20 of 31

Pachulslci Stang Ziehl &Jones LLP                                                                    Page:     19
Giuliano, Aifi•ed (Chromcraft)                                                                       Invoice 122337
31268 -00001                                                                                         April 30, 2019


                                                                                            Hours            Rate      Amount

 12/12/2016   PJK      CP       Email from UST regarding PSZ&J 2nd intei•iin fee              0.20        550.00       $110.00
                                pap, email to Brad Sandler regarding same

 12/15/2016   PJK      CP       Emails with Brad Sandler regarding Tate County                0.20        550.00       $110.00
                                requested language on PSZ&J interim fee order

 12/16/2016   PJK      CP       Emails with Karina Yee regarding certification of             0.10        550.00        $55.00
                                counsel on PSZ&J 2nd interim fee order

 12/16/2016   PJK      CP       Revise PSZ&J 2nd interim fee order, emails wifll              0,20        550.00       $110.00
                                Tate County counsel regarding same

 12/19/2016   PJIC     CP       Revise PSZ&J 2nd interim fee order, einails with              0.20        550.00       $110.00
                                Merchant counsel regarding same

 12/20/2016   KKY      CP       Draft certification of counsel re revised order re 2nd        0.30        325.00        $97.50
                                interim fee app ofPSZ&J for 6/1/16 through
                                10/31/16

 12/20/2016   PJK      CP       Emails with Karina Yee regarding certification of             0.20        550.00       $110.00
                                counsel on PSZ&J 2nd revised interim fee order

 12/21/2016   ICILY    CP       File (.1) and prepare for filing (.1) certification of        0.20        325.00        $65.00
                                counsel re order on 2nd interim fee app of PSZ&J
                                for 6/1/16 through 10/31/16

 01/04/2017   KKY      CP       Email to William L. Ramseyer re order re 2nd                  0.10        350.00        $35.00
                                interim fee app ofPSZ&J for 6/1/16 through
                                10/31/16

 01/05/2017   I{ICY    CP       Draft affidavit of service for [signed] order re 2nd          0.10        350.00        $35.00
                                interim fee app ofPSZ&J for 6/1/16 through
                                10/31/16

01/05/2017    ICKY     CP       Serve [signed] order re 2nd interim fee app of                0.10        350.00        $35.00
                                PSZ&J for 6/1/16 thf•ough 10/31/16

01/31/2019    ICKY     CP       Correspond with Peter J. Keane re rate change                 0.20        395.00        $79.00

                                                                                              8.10                    $4,750.50

  Comp. of Prof./Others
01/03/2017    KKY      CPO      Prepare fee app binders (1/20/17)                             0.20        350.00        $70.00

01/03/2017    HICY     CPO      Draft index to fee app binders(1/20/17)                       0.20        350.00        $70.00

01/12/2017    ICILY    CPO      Draft amended index to fee app binders (1/20/17)              0.20        350.00        $70.00

04/13/2017    PJI<     CPO        mails with D Mi11er regarding GMC fee                       0.20        595.00       $119.00
                                application

04/17/2017    PJK      CPO      Emails with D Miller regarding fee application                0,20        595.00       $119.00
                     Case 15-10482-KG           Doc 448-2         Filed 06/17/19          Page 21 of 31


Pachulslci Stang Ziehl &Jones LLP                                                                    Page:    20
Giuliano, Alfred (Chromcraft)                                                                        Invoice 122337
31268 -00001                                                                                         April 30, 2019


                                                                                             Hours           Rate      Amount

04/24/2017    PJK     CPO       Einails with D Miller regarding GMC fee                        0.20       595.00       $119.00
                                application, emails with ICarina Yee regarding same

04/25/2017    PJIC    CPO       Review GMC 1st interim fee application                         0.20       595.00       $119.00

04/25/2017    KICY    CPO       Prepat~e for filing and service 1st interim fee app of         0.30       350.00       $105.00
                                GNICO for 7/31/15 through 3/31/16

05/02/2017    ICKY    CPO       Draft index to fee binders (5/16/17)                           0.10       350.00        $35.00

05/02/2017    PJK     CPO       Review fee index for 5/16 hearing, emails with                 0.10       595.00        $59.50
                                Karma Yee regarding same

 05/04/2017   KICY    CPO       Prepare fee binders (5/16/17)                                  0.40       350.00       $140.00

 05/09/2017   PJK     CPO       Emails with Karina Yee regarding GMC fee                       0.20       595.00       $119.00
                                application, review docket

 05/09/2017   KKY     CPO       Draft amended index to fee binders (5/16/17)                   020        350.00        $70.00

 05/10/2017   PJK     CPO       Review certificate of no objection, docket and GMC             0.20       595.00       $119.00
                                application, emails with Karina Yee regarding same

 05/10/2017   I{KY    .CPO      Draft (.l), file (.1), and prepare for filing (.1)             0.30       350.00       $105.00
                                certification of no objection re 1st interim fee app of
                                GMCO for 7/31/15 through 3/31/16

 05/11/2017   KKY     CPO       Review and revise fee binders (5/16/17)                        0.30       350.00       $105.00

 05/12/2017   PJK     CPO       Emails with Linda Miazza and trustee regarding                 0.20       595.00       $119.00
                                signed GMC fee order

 05/16/2017   KICY    CPO       Serve [signed] order re 1st interim fee app of GMCO            0.10       350.00        $35.00
                                for 7/31/15 through 3/31/16

 05/16/2017   KKY      CPO      Draft affidavit of service for [signed] order re 1st           0.10       350.00        $35.00
                                interim fee app of GMCO for 7/31/15 through
                                3/31/16

 01/10/2018   ICKY     CPO      Draft(2)and prepare for filing and service (.3)                0.50       375.00       $187.50
                                notice ofrate change (GiLiliano Miller)

 01/10/2018   PJIC     CPO      Edits to GMC rate change notice, emails with Farina            0.20       625.00       $125.00
                                Yee regarding same

                                                                                               4.60                   $2,045.00

  Stay Litigation [B140]
 11/10/2016   PJIC    SL        Call with PI counsel regarding stipulation                     0.20       550.00       $110.00

 11/ll/2016   PJIC    SL        Calls and emails with Lupoli counsel                           0.30       550.00       $165.00
                      Case 15-10482-KG            Doc 448-2         Filed 06/17/19       Page 22 of 31


Pachulsld Stang Ziehl &Jones LLP                                                                    Page;    21
Giuliano, Alfi~ed (Chrolncraft)                                                                     Invoice 122337
31268 -00001                                                                                        April 30, 2019


                                                                                            Hours           Rate        Amount

 11/17/2016   PJIC     SL      Review and revise Lupoli stipulation, email to                0.40        550.00         $220.00
                               trustee

 11/20/2016   PJI~     SL      Email from trustee regarding Lupoli stipulation               0.10        550.00          $55.00

 11/21/2016   PJIC     SL      Edits to Lupoli stipulation, emails to trustee and            0.20        550,00         $110.00
                               Lupoli counsel regarding same

 ll/22/2016   PJIC     SL      Emails with Lupoli counsel regarding stipulation              0.10        550.00          $55.00

 11/27/2016   PJIC     SL      Emails with Linda Miazza and Lupoli counsel                   0.20        550.00         $110.00
                               regarding stipulation

 11/28/2016   KKY      SL      Prepare for filing certification of counsel re stay           0.20        325.00          $65.00
                               order (Lupoli)

 11/28/2016   PJK      SL          Review and finalize Lupoli stay stipulation                0.30       550.00         $165.00

 11/30/2016   KKY      SL          Respond (.1) to email from Peter J. Keane re Lupoli        0.20       325.00          $65.00
                                   stay order; and prepare (.1) attaclunent to same

 11/30/2016   ICILY    SL          Serve [signed] stay order (Lupoli)                         0.10       325.00          $32.50

 11/30/2016   KKY      SL      Draft affidavit of service for [signed] stay order             0.10       325.00          $32.50
                               (Lupoli)

              PJK      SL          Review order regarding Lupoli stipulation, email to        O.IO       550.00          $55.00
 11/30/2016
                                   counsel
                                                                                              2.50                     $1,240.00


  TOTAL SERVICES rOR THIS MATTER:                                                                                    $35,389.00
                     Case 15-10482-KG             Doc 448-2    Filed 06/17/19   Page 23 of 31


Pachulslci Stang Ziehl &Jones LLP                                                       Page:    22
Giuliano, Alfred (Chromcraft)                                                           Invoice 122337
31268 -00001                                                                            April 30, 2019



 expenses
 10/18/2016    CC        Conference Call [E105] AT&T Conference Call;PJK                     1.30

 10/19/2016    FE        Federal Express [E108]                                             16.95

 11/29/2016    RE       (2 @0.10 PER PG)                                                     0.20

 ll/30/2016    PO        Postage                                                            52.90

 11/30/2016    RE       (7 @0.10 PER PG)                                                     0.70

 11/30/2016    RE       (7 @0.10 PER PG)                                                     0.70

 11/30/2016    RE       (371 @0.10 PER PG)                                                  37.10

 12/01/2016    PC        31268.00001 Digital Legal Charges for 12-01-16                     45.50

 12/01/2016    DC        31268.00001 Digital Legal Charges for 12-01-16                     10.65

 12/06/2016    RE       (18 @0.10 PER PG)                                                    1.80

 12/06/2016    RE       (21 @0.10 PER PG)                                                    2.10

 12/0(/2416    RE       (2548 @0.10 PER PG)                                                254.80

 12/06/2016    RE       (2 @0.10 PER PG)                                                     0.20

 l 2/06/2016   RE       (26 @0.10 PER PG)                                                    2.60

 12/06/2016    RE       (6 @0.10 PER PG)                                                     0.60

 12/06/2016    RE       (60 @0.10 PER PG)                                                    6.00

 12/06/2016    RE       (55 @0.10 PER PG)                                                    5.50

 12/06/201 h   RE2       SCAN/COPY(15 @0.10 PER PG)                                          1.50

 12/14/2016    DC        31268.00001 digital Legal Charges for 12-14-16                     87.50

 12/14/2016    DC        31268.00001 Digital Legal Charges for 12-14-16                     10.65

 12/14/2016    R~2       SCAN/COPY(13 @0.10 PER PG)                                          1.30

 12/14/2016    RE2       SCAN/COPY(30 @0.10 PER PG)                                          3.00

 12/20/2016    RE2       SCAN/COPY(4 @0.10 PER PG)                                           0.40

 12/20/2016    RE2       SCAN/COPY(2 @0.10 PER PG)                                           0.20

 12/20/2016    RE2       SCAN/COPY(4 @0.10 PER PG)                                           0.40

 12/20/201 h   R~2       SCAN/COPY(2 @0.10 PAR PG)                                           0.20

 12/21/2016    RE        (8 @0.10 PER PG)                                                    0.80

 12/21/2016    RE        (6 @0.10 PER PG)                                                    0.60

 12/21/2016    RE        (10 @0.10 PER.PG)                                                   1.00

 12/21/2016    RE2       SCAN/COPY(2 @0.10 PER PG)                                           0.20

 12/21/2016    RB2       SCAN/COPY(2 @0.10 PER PG)                                           0.20

 12/21/201(    R~2       SCAN/COPY(2 @0.10 PER PG)                                           0.20
                      Case 15-10482-KG         Doc 448-2       Filed 06/17/19   Page 24 of 31


Pachulski Stang Ziehl &Jones LLP                                                        Page:    23
Giuliano, Alfred (Chromcraft)                                                           Invoice 122337
31268 -00001                                                                            Apri130, 2019


 12/21/2016    RE2       SCAN/COPY(4 @0.10 PER PG)                                           0.40

 01/03/2017    DC        31268.00001 Digital Legal Charges for O1-03-17                      6.50

 01/03/201 ~   RE2       SCAN/COPY(4 @0.10 PER FG)                                           0.40

 01/03/2017    RE2       SCAN/COPY(26 @0.10 PER PG)                                          2.60

 01/03/2017    RE2       SCAN/COPY(60 @0.10 PER PG)                                          6.00

 01/03/2017    IZE2      SCAN/COPY(6 @0.10 PER PG)                                           0.60

 01/04/2017    PO        31268.00001 :Postage Charges foi° O1-04-17                         51.70

 01/04/2017    PO        31268.00001 :Postage Charges for 01-04-17                          51.70

 01/05/2017    RE       (6 @0.10 PER PG)                                                     0.60

 O 1/05/2017   RE       (9 @0.10 PER PG)                                                     0.90

 01/05/2017    RE       (104 @0.10 PER PG)                                                  10.40

 01/05/2017    R~2       SCAN/COPY(2 @0.10 PER PG)                                           0.20

 01/05/2017    RE2       SCAN/COPY(ll @0.10 PER PG)                                          1.10

 01/12/2017    DC        31268.00001 Digital Legal Charges for 01-12-17                     45.50

 01/12/2017    DC        31268.00001 Digital Legal Charges for 01-12-17                      8.46

 01/12/2017    PO        31268.00001 :Postage Charges for 01-12-17                          66.60

 01/12/2017    RE       (4 @0.10 PAR PG)                                                     0.40

 01/12/2017    RE       (5 @0,10 PER PG)                                                     0.50

 01/12/2017    RE       (7 @0.10 PER PG)                                                     0.70

 01/12/2017    R~       (21 @0.10 PER PG)                                                    2.10

 01/12/2017    RE       (23 ~cr~0.10 PER PG)                                                 2.30

 01/12/2017    R~       (784 @0.10 PER PG)                                                  78.40

 01/12/2017    RE2       SCAN/COPY(2 @0.10 PER PG)                                           0.20

 01/12/2017    RE2       SCAN/COPY(2 @0.10 PAR PG)                                           020

 01/12/2017    RE2       SCAN/COPY(4 @0.10 PER PG)                                           0.40

 01/12/2017    RE2       SCAN/COPY(13 @0.10 PER PG)                                          1.30

 01/18/2017    DC        31268.00001 Digital Legal Charges for 01-18-17                      6.50

 OU18/2017     DC        31268.00001 Digital Legal Charges for 01-18-17                      6.50

 01/18/2017    FE        31268.00001 FedEx Charges for 01-18-17                             16.58

 01/18/2017    FE        31268.00001 FedEx Charges for 01-18-17                             22.17

 01/18/2017    F~        31268.00001 FedEx Charges for 01-18-17                             13.92

 01/18/2417    FE        31268.00001 FedEx Charges for 01-18-17                             14.29

 01/18/2017    FE        31268.00001 FedEx Charges for O1-18-17                             17.87

 01/18/2017    FX        31268.00001 Fax Pages for 01-18-17                                  7.00
                     Case 15-10482-KG         Doc 448-2       Filed 06/17/19   Page 25 of 31


Pachulski Stang Ziehl &Jones LLP                                                       Page:    24
Giuliano, Alfi•ed (Chroincraft)                                                        Invoice 122337
31268 -00001                                                                           April 30, 2019


01/18/2017     RE      (52 @0,10 PER PG)                                                    5.20

 01/18/2017    RE2      SCAN/COPY(1 @0.10 PER PG)                                           0.10

 01/18/2017    RE2      SCAN/COPY(2 @0.10 PER PG)                                           020

 01/18/2017    RE2      SCAN/COPY(4 @0.10 PER PG)                                           0.40

 01/18/2017    RE2      SCAN/COPY(12 @0.10 PER PG)                                          1.20

 01/18/2017    RE2      SCAN/COPY(12 @0.10 PER PG)                                          1.20

 01/19/2017    DC       31268.00001 Digital Legal Charges for 01-19-17                      6.50

 OU19/2017     FX       31268.00001 Fax Pages for 01-19-17                                  8.00

 01/19/2017    FX       31268.00001 Fax Pages for 01-19-17                                  8.00

 01/19/2017    RE      (2 @0.10 PAR PG)                                                     0.20

 01/19/2017    RE      (6 @0.10 PER PG)                                                     0.60

 01/19/2017    RE      (6 @0.10 PER PG)                                                     0.60

 01/19/20].7   RE      (59 @0.10 PER PG)                                                    5.90
 01/24/2017    DC       31268.00001 Digital Legal Charges for 01-24-17                     12.57

 01/24/2017    DC       31268.00001 Digital Legal Charges for 01-24-17                     45.50

 01/26/2017    DC       31268.00001 Digital Legal Charges for 01-26-17                     10.65

 01/26/2017    DC       31268.00001 Digital Legal Charges for 01-26-17                     45.50

 01/27/2017    DC       31268.00001 Digital Legal Charges for 01-27-17                      6.50

 01/30/2017    PO       31268.00001 :Postage Charges for O1-30-17                          58.30

 01/30/2017    RE      (2 @0.10 PER PG)                                                     0.20

 01/30/2017    RE       (6 @0.10 PER PG)                                                    0.60

 01/30/2017    RE       (6 @0.10 PER PG)                                                    0.60

 01/30/2017    RE       (112 @0.10 PAR PG)                                                 11.20

 01/31/2017    RE      (2 @0.10 PER PG)                                                     0.20

 01/31/2017    RE2      SCAN/COPY(8 @0.10 PER PG)                                           0.80

 01/31/2017    RE2      SCAN/COPY(8 @0.10 PER PG)                                           0.80

 02/06/201.7   DC       31268.00001 Digital Legal Charges for 02-06-17                      6.50

 02/06/2017    DC       31268.00001 Digital Legal Charges for 02-06-17                      6.50

 02/06/2017    FE       31268.00001 FedEx Charges for 02-06-17                             16.75

 02/06/2017    FE       31268.00001 FedEx Charges for 02-06-17                             16.26

 02/06/2017    FE       31268.00001 FedF,x Charges for 02-06-17                            10.44

 02/06/2017    FE       31268.00001 FedEx Charges for 02-06-17                             16.26

 02/06/2017    FE       31268.00001 Fed~x Charges for 02-06-17                             14,43
                    Case 15-10482-KG          Doc 448-2      Filed 06/17/19   Page 26 of 31

Pachuiski Stang Ziehl &Jones LLP                                                      Page:    25
Giuliano, Alfred (Chromcr~ft)                                                         Invoice 122337
31268 -00001                                                                          Apz•i130, 2019


 02/06/2017   FE        31268.00001 FedEx Charges for 02-06-17                            18.04

 02/06/2017   FE        31268.00001 FedEx Charges for 02-06-17                            16.75

 02/06/2017   FE        31268.00001 FedEx Charges for G2-06-17                            22.39

 02/06/2017   FE        31268.00001 FedEx Charges for 02-06-17                            14.06

 02/06/2017   FX        31268.00001 Fax Pages for 02-06-17                                 1.25

 02/06/2017   FX        31268.00001 Fax Pages for 02-06-17                                 1.25

 02/06/2017   FX        31268.00001 Fax Pages for 02-06-17                                 1.25

 02/06/2017   PO        312(8.00001 :Postage Charges for 02-06-17                        142.50

 02/06/2017   PO        31268.00001 :Postage Charges for 02-06-17                        142.50

 02/06/2017   RE       (18 @0.10 PAR PG)                                                   1.80

 02/06/2017   RE       (27 @0.10 PER PG)                                                   2.70

 02/06/2017   RE       (50 @0.10 PER PG)                                                   5.00

 02/06/2017   RE2       SCAN/COPY(1 @0.10 PER PG)                                          0.10

 02/06/2017   RE2       SCAN/COPY(1 @0.10 PER PG)                                          0.10

 02/06/2017   RE2       SCAN/COPY(12 @0.10 PER PG)                                         1.20

 02/06/2017   RE2       SCAN/COPY(1 @0.10 PER PG)                                          0.10

 02/06/2017   RE2       SCAN/COPY(1 @0.10 PER PG)                                          0.10

 02/06/2017   RE2       SCAN/COPY(4 @0.10 PER PG)                                          0.40

 02/06/2017   RE2       SCAN/COPY(1 @0.10 PER PG)                                          0.10

 02/06/2017   RE2       SCAN/COPY(1 @0.10 PER PG)                                          0.10

 03/13/2017   WL        31268.00001 Westlaw Charges for 03-13-17                           0.61

 04/24/2017   RE2       SCAN/COPY(10 @0.10 PER PG)                                         1.00

 04/24/2017   RE2       SCAN/COPY(1 @0.10 PER PG)                                          0.10

 04/24/2017   RE2       SCAN/COPY(1 @0.10 PER PG)                                          0.10

 04/24/2017   RE2       SCAN/COPY(2 @0.10 PER PG)                                          0.20

 04/24/2017   RE2       SCAN/COPY(20 @0.10 PER PG)                                         2.00

 04/25/2017   PO        31268.00001 :Postage Charges for 04-25-17                         91.30

 04/25/2017   RE       (2 @0.10 PER PG)                                                    0.20

 04/25/2017   RE        (4 @0.10 PER PG)                                                   0.40

 04/25/2017   RE        (4 @0.10 PER PG)                                                   0.40

 04/25/2017   RE       (4 @0.10 PER PG)                                                    0.40

 04/25/2017   RE        (6 @0.10 PER PG)                                                   0.60

 04/25/2017   RE       (7 @0.10 PER PG)                                                    0.70

 04/25/2017   RE        (18 @0.10 PER PG)                                                  1.80
                     Case 15-10482-KG           Doc 448-2       Filed 06/17/19   Page 27 of 31


Pachulslci Stang Ziehl & Jbnes LLP                                                       Page: 26
Giuliano, Alfred (Chromcraft)                                                            Invoice 122337
31268 -00001                                                                             April 30, 2019


04/25/2017    RE         (20 @0.10 PER PG)                                                    2.00

 04/25/2017   RE         (34 @0.10 PER PG)                                                    3.40

 04/25/2017   RE         (40 @0.10 PER PG)                                                    4.00

 04/25/2017    RE        (117 @0.10 PER PG)                                                  11.70

 04/25/2017    RE        (238 @0.10 PER PG)                                                  23.80

 04/25/2017    RE        (1530 @0.10 PER PG)                                                153.00

 04/28/2017    DC        31268.00001 Digital Legal Charges for 04-28-17                      45.50

 04/28/2017    DC        31268.00001 Digital Legal Charges for 04-28-17                       7.78

 05/09/2017    DC        312(8.00001 Digital Legal Charges for OS-09-17                       6.50

 05/11/2017    DC        31268.00001 Digital Legal Charges for OS-11-17                       6,50

 05/11/2017    IZE       (6 @0.10 PER PG)                                                     0.60

 05/11/2017    RE2       SCAN/COPY(4 @0.10 PER PG)                                            0.40

 05/12/2017    DC         31268.00001 Digital Legal Charges for OS-12-17                      6.50

 05/12/2017    DC         31268.00001 Digital Legal Charges for OS-12-17                      6.50

 05/12/2017    FE         31268.00001 FedEx Charges for OS-12-17                             10.67

 05/12/2017    FE         31268.00001 FedEx Charges for OS-12-17                             13.99

 05/12/2017    PE         31268.00001 FedEx Charges for OS-12-17                             2228

 05/12/2017    FE         31268.00001 FedEx Charges for OS-12-17                             14.36

 05/12/2017    FE         31268.00001 FedEx Charges for OS-12-17                             17.95

 05/12/2017    FX         31268.00001 Fax Pages for OS-12-17                                  1.75

 05/12/2017    FX         31268.00001 T'ax Pages for OS-12-17                                 1.75

 05/12/2017    FX         31268.00001 Fax Pages for OS-12-17                                  1.75

 05/12/2017    PO         31268.00001 :Postage Charges for OS-12-17                         142.50

 05/12/2017    RE        (2 @0.10 PER PG)                                                     0.20

 05/12/2017    RE        (13 @0.10 PER PG)                                                    1.30

 05/12/2017    R~        (13 @0.10 PER PG)                                                    1.30

 05/12/2017    RE        (66 @0.10 PER PG)                                                    6.60

 05/16/2017    PO         31268.00001 :Postage Charges for OS-16-17                          54.70

 05/16/2017    RE        (2 @0.10 PER PG)                                                     0.20

 05/16/2017    RE        (6 @0.10 PER PG)                                                     0.60

 05/16/2017    RE        (7 @0.10 PER PG)                                                     0.70

 05/16/2017    RE        (9 @0.10 PER PG)                                                     0.90

 05/16/2017    RE        (104 @0.10 PER PG)                                                  10.40
                     Case 15-10482-KG         Doc 448-2       Filed 06/17/19   Page 28 of 31


Pachulski Stang Ziehl &Jones LLP                                                       Page:    27
Giuliano, Alfred (Chromeraft)                                                          Invoice 122337
31268 -00001                                                                           April 30, 2019


 05/22/2017   DC        Delivery/ Courier Service [E107]                                   45.50

 05/22/2017   DC        Delivery/ Courier Service [E107]                                   10.65

 11/08/2017   PO        312(8.00001 :Postage Charges for 11-08-17                          87.20

 11/08/2017   RE       (4 @0.10 PER PG)                                                     0.40

 11/08/2017   RE       (64 @0.10 PER PG)                                                    6.40

 11/08/2017   RE       (6 @0.10 PER PG)                                                     0.60

 11/08/2017   RE       (6 @0.10 PER PG)                                                     0.60

 11/08/2017   RE       (80 @0.10 PER PG)                                                    8.00

 11/08/2017   RE       (4 @0.10 PER PG)                                                     0.40

 11/08/2017   RE       (6 @0.10 PER PG)                                                     0.60

 11/08/2017   RE       (1274 @0.10 PER PG)                                                127.40

 11/08/2017   RE       (5 @0.10 PER PG)                                                     0.50

 11/08/2017   RE2       SCAN/COPY(16 @0.10 PER PG)                                          1.60

 11/08/2017   RE2       SCAN/COPY(15 @0.10 PER PG)                                          1.50

 11/08/2017   RE2       SCAN/COPY(11 @0.10 PER PG)                                          1.10

 11/08/2017   RE2       SCAN/COPY(15 @0.10 PER PG)                                          1.50

 11/08/2017   RE2       SCAN/COPY(11 @0.10 PER PG)                                          1.10

 11/09/2017   DC        Delivery/ Courier Service [E107](Advita)                           45.00

 11/09/2017   PO        31268.00001 :Postage Charges for 11-09-17                          41.10

 11/10/2017   RE       (5 @0.10 PER PG)                                                     0.50

 11/10/2017   RE       (4 @0.10 PER PG)                                                     0.40

 11/10/2017   RE       (6 @0.10 PER PG)                                                     0.60

 11/10/2017   RE        (49 @0.10 PER PG)                                                   4.90

 11/10/2017   RE2       SCAN/COPY (11 @0.10 PER PG)                                         1.10

 11/10/2017   RE2       SCAN/COPY(15 @0.10 PER PG)                                          1.50

 11/13/2017   RE        (2 @0.10 PER PG)                                                    0.20

 11/13/2017   RE        (40 @0.10 PER PG)                                                   4.00

 11/13/2017   RE2       SCAN/COPY(11 @0.10 PER PG)                                          1.10

 11/13/2017   RE2       SCAN/COPY(20 @0.10 PER PG)                                          2.00

 11/13/2017   IZE2      SCAN/COPY(13 @0.10 PER PG)                                          1.30

 11/13/2017   RE2       SCAN/COPY(20 @0.10 PER PG)                                          2.00

 11/14/2017   DC        Delivery/ Courier Service[107](Advita)                             45.00

 11/14/2017   DC        Delivery/ Courier Service[8107](Advita)                            45.00

 11/27/2017   RE        (1 @0.10 PE.R PG)                                                   0.10
                     Case 15-10482-KG          Doc 448-2       Filed 06/17/19   Page 29 of 31


Pachulski Stang Ziehl &Jones LLP                                                        Page:    28
Giuliano, Alfi•ed (Chroincraft)                                                         Invoice 122337
31268 -00001                                                                            Apri130, 2019


 11/27/2017    RE2      SCAN/COPY(3 @0.10 PER PG)                                            0.30
 11/28/2017    DC       Delivery/ Courier Service [E107](Advita)                            15.00
 11/29/2017    PO       31268.00001 :Postage Charges for 11-29-17                           51.10
 11/30/2017    DC       Delivery/ Courier Service [E107](Advita)                           45.00
 ll/30/2017    RE      (6 @0.10 PER PG)                                                      0.60

 11/30/2017    RE      (147 @0.10 PER PG)                                                   14.70

 11/30/2017    RE      (4 @0.10 PER PG)                                                      0.40

 ll130/2017    RE      (1 @0.10 PER PG)                                                      0.10
 11/30/2017    RE      (5 @0.10 PER PG)                                                      0.50
 11/30/2017    RE      (6 @0.10 PER PG)                                                      0.60
 11/30/2017    RE      (7 @0.10 PER PG)                                                      0.70

 12/05/2017    RB      (26 @0.10 PER PG)                                                     2.60

 12/06/2017    DC       Delivery/Coiuier Service [E107](Advita)                             37.50

 12/06/2017    DC       Delivery/ Coiuier Service [E107](Advita)                             7.50

 12/06/2017    PO       31268.00001 :Postage Charges for 12-06-17                           52.30

 12/06/2017    RE      (2 @0.10 PER PG)                                                      0.20

 l 2/06/2017   RE      (6 @0.10 PER PG)                                                      0.60

 12/06/2017    R~      (7 @0.10 PER PG)                                                      0.70

 12/OC/2017    RE      (200 @0.10 PER PG)                                                   20.00

 12/07/2017    DC       Delivery/ Courier Service [E107](Advita)                            22.50

 12/11/2017    DC       Delivery/ Courier Service [E107](Advita)                             7.50

 12/11/2017    DC       Advita Delivery/ CoLirier Service [E107](Advita)   ~                 7.50

 12/11/2017    DC       Delivery/ Courier Service [E107](Advita)                            60.00

 12/11/2017    FE       Federal Express [E108]                                              18.30

 12/11/2017    FE       312(8.00001 FedEx Charges for' 12-11-17                             22.71

 12/ll/2017    FE       31268.00001 FedEx Charges for 12-ll-17                              10.59

 12/11/2017    FE       31268.00001 FedEx Charges for 12-ll-17                              14.26

 12/11/2017    FX       Fax pages                                                            1.00

 12/11/2017    FX       Fax pages                                                            1.00

 12/11/2017    FX       Fax pages                                                            1.00

 12/11/2017    PO       31268.00001 :Postage Chat•ges for 1.2-11-17                        142.50

 12/11/2017    RE      (1 @0.10 PAR PG)                                                      0.10

 12/11/2017    RE      (4 @0.10 PER PG)                                                      0.40
                    Case 15-10482-KG               Doc 448-2   Filed 06/17/19   Page 30 of 31

Pachlilski Stang Zichl &Jones LLP                                                       Page:    29
Giuliano, Allied (Chroincraft)                                                          Invoice 122337
31268 -00001                                                                            April 30, 2019


 12/11/2017   RE        (6 @0.10 PER PG)                                                     0.60

 12/11/2017   RE        (9 @0.10 PER PG)                                                     0.90

 12/11/2017   RE        (33 @0.10 FER PG)                                                    3.30

 12/11/2017   RE        (50 @0.10 PER PG)                                                    5.00

 12/11/2017   RE2        SCAN/COPY(1 @0.10 PAR PG)                                           0.10

 12/11/2017   RE2        SCAN/COPY(1 @0.10 PER PG)                                           0.10

 12/11/2017   RE2        SCAN/COPY(1 @0.10 PER PG)                                           0.10

 12/11/2017   RE2        SCAN/COPY(4 @0.10 PER PG)                                           0.40

 12/11/2017   RE2        SCAN/COPY(11 @0.10 PER PG)                                          1.10

 01/09/2018   PO         31268.00001 :Postage Charges for 01-09-18                          51.10

 01/10/2018   DC         31268.00001 Advita Charges for 01-10-18                            12.50

01/10/2018    RE        (245 @0.10 PER PG)                                                  24.50

 01/10/2018   RE        (6 @0.10 PER PG)                                                     0.60

 01/12/2018   DC         31268.00001 Advita Charges for 01-12-18                            50.00

 02/12/2019   R~2        SCAN/COPY(11 @0.10 PER PG)                                          1.10

 04/23/2019   RE2        SCAN/COPY(i l @0.10 PER PG)                                         1.10

 04/30/2019   PAC        Pacer - Cout•t Research                                           237.30

                                                                                      $3,8ll.39
   Total Expenses for this matter
                   Case 15-10482-KG           Doc 448-2      Filed 06/17/19   Page 31 of 31

Pachulslu Stang Ziehl &Jones LLP                                                         Page:     30
Giuliano, Alfred (Chromcraft)                                                            Invoice 122337
31268 -00001                                                                             April 30, 2019


                                               REnIITTANCE ADVICE

                                   Please inlcude this Remittance with your payment


For current services rendered through:       04/30/2019

Total Fees                                                                                            $35,389.00

Total Expenses                                                                                            3,811.39

Total Due on Current Invoice                                                                          $39,200.39

  Outstanding Balance from prior invoices as of       04/30/2019         (May not include recent payments)

A/R Bill Number          Invoice Date               tees Billed        Expenses Billed              Balance Due
 113770                  05/31/2016               $131,996.00          $12,779.91                    $38,593.79

 115012                  10/31/2016                $43,019.50           $5,106.33                    $48,125.83


             Total Amount Due on Current and Prior Invoices:                                         $125,920.01
